Citation Nr: 0809032	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Propriety of a reduction from a 100 percent rating to a 
30 percent rating for status post left total knee 
arthroplasty for degenerative arthritis, effective from 
September 1, 2005.  

2.  Entitlement to an increased rating for status post left 
total knee arthroplasty for degenerative arthritis, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for status post right 
total knee replacement for degenerative arthritis, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to July 1986.  

These matters come before the Board of Veterans' Appeals 
(Board) following a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In April 2006, the veteran testified 
during a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  The veteran submitted additional 
medical evidence in support of his claims and waived initial 
RO consideration of that evidence.  38 C.F.R. § 20.800 
(2007).  The Board accepts the evidence into the record on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

The Board notes that the sole issue developed for appeal by 
the RO with regard to the veteran's left knee disability has 
been characterized as a claim for a rating greater than 30 
percent for status post left total knee arthroplasty for 
degenerative arthritis.  In the above noted June 2005 rating 
decision, the RO reduced the veteran's 100 percent rating to 
30 percent for status post left total knee arthroplasty for 
degenerative arthritis.  The 100 percent rating ceased to 
exist by operation of the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2007).  The rating reduction was 
required under the provisions of that diagnostic code and was 
not subject to the provisions of 38 C.F.R. §§ 3.105(e), 3.343 
(2007) regarding reductions of compensation evaluations.  See 
e.g. Bennett v. Brown, 10 Vet. App. 178, 183 (1997).  
Nonetheless, in a statement received by the RO in July 2005, 
the veteran clearly disagreed with the reduction action 
undertaken by the RO in its June 2005 rating.  

Here, the next step in the appellate process is for the RO to 
issue the veteran a statement of the case (SOC) summarizing 
the evidence relevant to the reduction of the veteran's 
disability rating from 100 percent to 30 percent for status 
post left total knee arthroplasty for degenerative arthritis, 
the applicable legal authority, and the reasons that the RO 
relied upon in making its determination.  See 38 C.F.R. § 
19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  In 
reviewing the December 2005 SOC issued the veteran concerning 
his left knee disability, Board is aware that the RO did 
discuss to some degree the reasoning behind its decision to 
reduce the veteran's disability rating from 100 percent to 30 
percent for status post left total knee arthroplasty for 
degenerative arthritis.  This included citing to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  Notwithstanding that fact, 
the Board believes that a separate and more comprehensive SOC 
should be issued to the veteran on the issue of the propriety 
of the reduction of a 100 percent rating to 30 percent for 
status post left total knee arthroplasty for degenerative 
arthritis.  

Consequently, the issue concerning the propriety of a 
reduction from a 100 percent rating to a 30 percent rating 
for status post left total knee arthroplasty for degenerative 
arthritis, effective from September 1, 2005, must be remanded 
to the RO for the issuance of an SOC.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a substantive appeal must be 
filed after an SOC is issued by the RO.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2007).  

Additionally, the Board notes that the veteran was last 
medically examined for VA purposes in April 2005.  In a 
report of April 2005 VA examination, the veteran was noted to 
have undergone right knee exploratory surgery earlier that 
month.  Records associated with that surgery are not 
associated with the claims file.  Additionally, the veteran 
testified in April 2006 that he had undergone left knee 
arthroscopic surgery in September 2005.  Records associate 
with this surgical procedure are also not associated with the 
claims file.  Both the April 2005 and September 2006 medical 
procedures appear to have been undertaken by the veteran's 
private orthopedic surgeon, W. G. Richeimer, M.D.  Following 
his hearing in April 2006, the veteran submitted a VA Form 
21-4142 (Authorization and Consent to Release Information to 
VA) to the RO requesting that records from Dr. Richeimer be 
obtained.  The most current records from Dr. Richeimer are 
dated in June 2003.  The VA Form 21-4142, along with a 
November 2005 statement from Dr. Richeimer, were forwarded by 
the RO to the Board and received later in April 2006.  

Here, the veteran has identified additional treatment records 
from Dr. Richeimer, which may be relevant to his claims on 
appeal.  Therefore, an attempt should be made to obtain the 
veteran's treatment records from Dr. Richeimer since June 
2003.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2007).  Furthermore, it has been about three 
years since the veteran was last examined in April 2005 for 
VA purposes.  In light of the remand above for additional 
records the Board believes a more contemporaneous VA 
orthopedic examination of the veteran's bilateral knees will 
be helpful in deciding the claims on appeal.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2007).  See e.g. Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination.).  

The Board also notes that in the April 2005 VA examination 
report, the examiner noted that the veteran had some numbness 
of the left superficial peroneal nerve distribution secondary 
to the multiple surgeries for the left knee, as well as 
numbness and sensation on the dorsum of the left foot when 
wearing tight shoes.  In the above noted June 2005 rating 
decision, the RO included the veteran's mild numbness of the 
left superficial peroneal nerve in the overall evaluation of 
the left knee, as that pathology was determined to be 
disabling at a noncompensable (0 percent) rating.  In light 
of the above, the veteran should also be afforded a 
neurological examination to assess the current severity of 
any identified neurological disability associated with his 
service-connected status post left total knee arthroplasty 
for degenerative arthritis.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
4.14 (2007); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board emphasizes to the veteran that failure to report to 
any scheduled examination, without good cause, may result in 
a denial of his claim(s).  See 38 C.F.R. § 3.655(b) (2007). 

Finally, for an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that the worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In light of the above, the RO/AMC should ensure proper 
38 U.S.C.A. § 5103(a) notice to the veteran in keeping with 
Vazquez-Flores.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007)).  However, 
identification of specific actions requested on remand does 
not relieve the RO/AMC of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  
Hence, in addition to the actions requested above, any other 
development and/or notification action deemed warranted by 
the VCAA should be undertaken prior to readjudicating the 
claims on appeal.

In lieu of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
the propriety of a reduction from a 100 
percent rating to a 30 percent rating for 
status post left total knee arthroplasty 
for degenerative arthritis, effective 
from September 1, 2005.  All applicable 
criteria should be addressed in the SOC. 
Along with the SOC, the RO must furnish 
to the veteran and his representative a 
VA Form 9 (Appeal to Board of Veterans' 
Appeals) and afford them the applicable 
time period for perfecting an appeal to 
this issue. (The veteran and his 
representative are hereby reminded that 
appellate consideration of this claim may 
be obtained only if a timely appeal is 
perfected.)  If, and only if, the veteran 
files a timely appeal, this issue should 
be returned to the Board.

2.  Pertinent records since June 2003 
from W. G. Richeimer, M.D., (Norwich 
Orthopedic Group, 82 New Park Avenue, 
North Franklin, CT 06254) should be 
obtained.  If the current VA Form 21-4142 
of record (received in April 2006) is 
incomplete or does not otherwise allow 
for the requesting of records from Dr. 
Richeimer, the veteran should be provided 
a new VA Form 21-4142 for completion.  

3.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to allow for additional 
pertinent evidence to be obtained which 
is not currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

The Board emphasizes that the above 
letter should include proper 38 U.S.C.A. 
§ 5103(a) notice to the veteran regarding 
his claims per Vazquez-Flores, supra.  

4.  After securing any additional 
records, the veteran should be scheduled 
for orthopedic and neurological 
examinations of the service-connected 
knees at an appropriate VA medical 
facility.  The entire claims file must be 
made available to and reviewed by the 
physician(s) designated to examine the 
veteran.  All appropriate tests and 
studies (to include X-rays and range of 
motion studies, reported in degrees) 
should be accomplished, and all clinical 
findings should be reported in detail.  

Orthopedic examination-The examiner 
should report all clinical findings in 
detail, to include reporting range of 
motion of the veteran's knees (in 
degrees).  Clinical findings should also 
include whether, during the examination, 
there is objective evidence of pain on 
motion (if pain on motion is present, the 
examiner must indicate at which point 
pain begins), weakness, excess 
fatigability, and/or incoordination; and 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups or with repeated 
use.  The examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  

Note:  To properly evaluate any 
functional loss due to pain, C&P 
examiners, as per C&P Service policy, 
should at the very least undertake 
repetitive testing (to include at least 
three repetitions) of any joint's range 
of motion.  See VA Fast Letter 06-25 
(November 29, 2006).  Loss of motion, 
whether clinically shown, or estimated 
based on functional impairment, should be 
described for both flexion and extension.  

Neurological examination-The examiner 
should indicate whether the veteran has 
any current neurological impairment 
associated with his service-connected 
status post left and right total knee 
arthroplasty for degenerative arthritis 
(to include impairment of the left 
superficial peroneal nerve distribution).  
If any diagnoses/symptoms are identified, 
the examiner should also identify the 
specific nerve, or nerves, involved.  For 
each affected nerve, the examiner should 
indicate whether the impairment is in the 
nature of a neuritis, a neuralgia, and/or 
paralysis.  If paralysis of any nerve is 
identified, the examiner should indicate 
whether the paralysis is complete or 
incomplete and, if it is incomplete, 
whether the incomplete paralysis is best 
characterized as mild, moderate, 
moderately severe, or severe.  

The examiners should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

5.  After undertaking any other 
development deemed appropriate, the 
claims on appeal should be re-
adjudicated, to include consideration of 
whether a separate evaluation for 
neurological impairment is warranted.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (which should include the 
relevant rating criteria for peripheral 
nerves under 38 C.F.R. § 4.124) and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

